Citation Nr: 0424201	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the initial 0 percent rating assigned for 
status post excision of ganglion cyst, right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to March 
1994, and had periods of active duty for training and 
inactive duty for training in the Florida Air National Guard 
prior to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In that rating decision, the RO 
granted service connection for status post excision of 
ganglion cyst, right ring finger, and assigned that 
disability a noncompensable evaluation. 

During a May 1999 hearing before the undersigned, the veteran 
raised a claim for service connection for a cervical spine 
disability.  This matter is referred to the RO for 
appropriate action.  In November 1999, the Board remanded the 
case to the RO for further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected status post excision of 
ganglion cyst, right ring finger measures 1 by .5 cm; is 
productive of no more than a residual scar without 
ulceration, tenderness, or limitation of motion of the 
affected finger.


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
excision of ganglion cyst, right ring finger, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (2002) and (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in June 2002 and February 
2003.  She was informed of the information and evidence 
necessary to substantiate the claim, which evidence she was 
expected to submit, and which evidence VA would attempt to 
obtain for her.  She was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  She has also been informed of what evidence was 
needed to substantiate these claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
her claim.  She also has been afforded pertinent examination.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of some of the notices, after 
the adjudication appealed, did not prejudice the claim in any 
way because it was re-adjudicated subsequently by the RO on 
the merits of the claim alone without regard to finality of 
prior decisions.

II.  Factual Background

The report of an August 1994 VA general examination shows 
findings that the veteran had a small incision between her 
right fourth and fifth fingers from a ganglion cyst excision 
in June 1986.  The report contains a diagnosis of status post 
ganglion cyst excision, right hand.

The report of VA examinations in March and April 1998 shows 
that the veteran reported that she had had a ganglion cyst 
removed from the volar aspect of the MCP joint of the right 
ring finger and apparently the hand became stretched.  She 
previously had numbness of that site, but this appeared to 
exacerbate it.  

On examination, the examiner stated the following.  The 
veteran apparently had some numbness on the radial aspect of 
the right ring finger from digital injury as the result of a 
ganglionic incision.  The examiner suspected that when the 
veteran had the arm pulled, this caused hyperextension injury 
to the neck and she had a radiculopathy.  She basically had 
double crush syndrome in which she probably had nerve 
compression at the neck, and then also nerve compression in 
the hand from the ganglion cyst surgery which resulted in an 
increased pain and numbness in the fingers.  The examiner 
suspected that the veteran sustained a cervical disc 
herniation.

The report contains the following diagnosis: status post 
ganglion incision of the right hand with numbness in the 
radial aspect of the right ring finger. Her range of motion 
is normal in this hand.  The examiner noted that Tinel sign 
and phalanx maneuver reproduce numbness in the ring finger as 
well, and on this basis, the examiner suspected that the 
veteran had "double crush" phenomenon in which some of her 
symptomatology in the right hand, particularly pain and 
numbness, is secondary to compression of the nerves at a 
higher level, the cervical spine.

During a May 1999 Travel Board Hearing, the veteran testified 
before the undersigned Veteran's Law Judge.  She testified 
that she had a lot of cramping with her hand and that the 
weather affects it very much.

There are various private and VA medical records reflecting 
treatment from 1994 through November 2003 for different 
medical conditions and disorders.

The report of a November 2003 VA examination of the veteran's 
hand and fingers shows that the veteran reported that in 1985 
she had a ganglion cyst removed at the palmer side over the 
right MCP joint with an uncomplicated post operative course.  
The veteran complained that over the years her pain symptoms 
had worsened, particularly with weather changes.  She 
complained that she gets pain, and sometimes cramping of the 
right ring finger.  She denied having any pain over the scar.  
She denied having any problems with her activities of daily 
living and mobility, but did have problems holding the 
steering wheel of the car, and she needed to rest her right 
hand.  

On examination of the right hand, the range of motion of the 
right ring finger was normal:  90 degrees at the MCP; 100 
degrees at the PIP; and 90 degrees at the DIP.  There was a Y 
shaped scar measuring 1 cm by .5 cm at the base overlying the 
palmer MCP joint.  The scar manifested normal texture and 
normal color of scar compared to normal areas of skin; and no 
tenderness, adherence, ulceration, breakdown of skin, 
elevation, depression, underlying tissue loss, inflammation, 
edema, keloid formation, nor disfigurement.  Right median and 
ulnar motor studies and sensory study were normal.  

The report contains an impression of status post ganglion 
cyst removal with residual pain in finger; no evidence of 
nerve damage per EMG/NCS; no residuals based on scar 
examination; she does have subjective complaints of pain; her 
physical examination shows normal range of motion of the 
finger in question. 

III.  Analysis

The veteran is claiming that she is entitled to higher 
initial rating than currently in effect for her service-
connected status post excision of ganglion cyst, right ring 
finger.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.

In cases in which the veteran has appealed the initial rating 
assigned after service connection is established, as here, 
the Board must consider the initial rating, and, if 
indicated, the propriety of a staged rating from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of her 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Prior to August 30, 2002, scars were evaluated as follows.  A 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  Associated Notes 1 and 2 
indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  A 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Finally, scars may also be evaluated for limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002). 

Effective August 30, 2002, the criteria for skin disorders, 
to include scars, were amended.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590- 49599 (July 31, 2002.).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), it was 
held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows.  38 C.F.R. § 4.118 (2003).  Diagnostic Code 7801 
pertaining to scars, other than head, face, or neck, that are 
deep or that cause limited motion: Area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Following that code are the following notes: (1) Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part;  (2) A deep scar is one associated with underlying 
soft tissue damage.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Following that 
code are the following notes: (1) Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part;  (2) A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.  Following that code are the following 
notes:  (1) An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar;  
(2) A superficial scar is one not associated with underlying 
soft tissue damage.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Following that code 
are the following notes:  (1) A superficial scar is one not 
associated with underlying soft tissue damage; (2) A 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.)

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The ring finger is also classified as digit VI.  For digits 
II through V, the MP joint has a range of zero to 90 degrees 
of flexion; the PIP joint has a range of zero to 100 degrees 
flexion; and the DIP joint has a range of zero to 70 or 80 
degrees of flexion. See 38 C.F.R. § 4.71A, EVALUATION OF 
ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE 
DIGITS OF THE HAND, Note 1 (2003).

The criteria for rating musculoskeletal system, ankylosis & 
limitation of motion of the digits of the hands, Diagnostic 
Codes 5216 to 5230, was revised effective August 26, 2002.
Under the former version of Diagnostic Code 5227, ankylosis 
of the ring finger, in either the minor or major hand, was 
rated zero percent disabling. See 38 C.F.R. § 4.71a (2002).  
A note to Diagnostic Code 5227 provided that extremely 
unfavorable ankylosis of the ring finger should be rated as 
amputation under Diagnostic Code 5155.  Under Diagnostic Code 
5230, as revised in August 2002, limitation of motion of the 
ring finger, in either the minor or major hand, is rated as 0 
percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5230 (2003).

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim. However, the 
effective date of an award based on a liberalizing regulation 
may be no later than the effective date of the regulation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for status post excision of ganglion cyst 
of the right finger under either rating criteria.  During the 
recent VA examination in November 2003, the scar measured 1 
cm by .5 cm and manifested normal texture and color of scar.  
As reflected in that examination report, there is no 
tenderness, adherence, ulceration, breakdown of skin, 
elevation, depression, underlying tissue loss, inflammation, 
edema, keloid formation, or disfigurement.  The range of 
motion of the right ringer finger is normal, with ranges of 
motion as follows: 90 degrees at the MCP; 100 degrees at the 
PIP; and 90 degrees at the DIP.  

There is no objective evidence to substantiate impairment to 
the extent required for a compensable evaluation for the 
veteran's service-connected disability.  There is no evidence 
that the veteran's scar is poorly nourished with repeated 
ulceration; or that the scar is unstable, with frequent loss 
of covering of skin over the scar.  There is also no 
objective evidence that the scar is tender and painful on 
objective demonstration, to warrant a 10 percent rating under 
the previous criteria, or painful on examination so as to 
warrant a 10 percent rating under the revised criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7804.   The impression at 
the most recent examination was that there were no residuals 
based on scar examination.  Although residual pain in the 
finger was noted, this was noted as subjective complaints of 
pain.

There is also no objective evidence of related impairment in 
function or motion.  Examination has shown that the veteran 
has normal range of motion of the right ring finger, and 
there is no evidence of nerve damage.  There is no basis 
under the pertinent rating criteria for a compensable 
evaluation for the veteran's service-connected disabilities.

Thus, based on the foregoing the Board has determined that 
the objective evidence of record does not demonstrate 
impairment of the right ring finger to such an extent as to 
warrant a compensable evaluation under either the former or 
amended rating criteria for a status post excision of 
ganglion cyst, right ring finger.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) (2003).  The 
benefit-of-the-doubt doctrine is not applicable under these 
circumstances, and a compensable rating is therefore denied.  
38 U.S.C.A. § 5107(b).







ORDER

A compensable evaluation for status post excision of ganglion 
cyst, right ring finger is denied.




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



